Name: nan
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1969-08-07

 Avis juridique important|31969D024169/241/CEE: DÃ ©cision de la Commission, du 22 juillet 1969, relative Ã une procÃ ©dure au titre de l'article 85 du traitÃ © C.E.E. (IV/26.625 - Clima ChappÃ ©e-Buderus) (Les textes en langues allemande et franÃ §aise sont les seuls faisant foi) Journal officiel n ° L 195 du 07/08/1969 p. 0001 - 0005++++ ( 1 ) JO N 13 DU 21 . 2 . 1962 , P . 204/62 . DECISION DE LA COMMISSION DU 22 JUILLET 1969 RELATIVE A UNE PROCEDURE AU TITRE DE L'ARTICLE 85 DU TRAITE C.E.E . ( IV/26.625 _ CLIMA CHAPPEE-BUDERUS ) ( LES TEXTES EN LANGUES ALLEMANDE ET FRANCAISE SONT LES SEULS FAISANT FOI ) ( 69/241/CEE ) LA COMMISSION DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , ET NOTAMMENT SON ARTICLE 85 , VU LE REGLEMENT N 17 DU 6 FEVRIER 1962 ( 1 ) , ET NOTAMMENT SES ARTICLES 6 ET 8 , VU LA NOTIFICATION PRESENTEE LE 2 AVRIL 1968 , CONFORMEMENT A L'ARTICLE 4 PARAGRAPHE 1 DU REGLEMENT N 17 , PAR LA SOCIETE ANONYME CLIMA CHAPPEE A LABUISSIERE ( FRANCE ) ET CONCERNANT UN ACCORD DE SPECIALISATION ET DE CONCESSION EXCLUSIVE RECIPROQUE CONCLU LES 2 ET 9 JANVIER 1968 ENTRE CETTE ENTREPRISE ET LA SOCIETE ANONYME BUDERUS'SCHE EISENWERKE A WETZLAR ( ALLEMAGNE ) , VU L'AVIS DU COMITE CONSULTATIF EN MATIERE D'ENTENTES ET DE POSITIONS DOMINANTES , RECUEILLI , CONFORMEMENT A L'ARTICLE 10 DU REGLEMENT N 17 , LE 29 MAI 1969 , I CONSIDERANT QU'EN VUE DE RATIONALISER LA PRODUCTION ET LA VENTE EN ALLEMAGNE ET EN FRANCE DES APPAREILS DE CLIMATISATION , DE VENTILATION ET DE CHAUFFAGE QUE CLIMA CHAPPEE ET BUDERUS'SCHE EISENWERKE ( CI-APRES DENOMMEE BUDERUS ) FABRIQUENT OU ENVISAGENT DE FABRIQUER , CES DEUX ENTREPRISES ONT CONCLU UN ACCORD DE SPECIALISATION ET DE CONCESSION EXCLUSIVE DONT LES DISPOSITIONS PRINCIPALES SONT LES SUIVANTES : 1 . CLIMA CHAPPEE SE CHARGE NOTAMMENT DE LA FABRICATION DE VENTILATEURS CENTRIFUGO-AXIAUX , DE TOURS DE REFROIDISSEMENT EN ACIER , DE VENTILO-CONVECTEURS , D'EJECTO-CONVECTEURS , DE CONVECTEURS ET DE PLINTHES CHAUFFANTES , ET LIVRERA CE MATERIEL EN ALLEMAGNE EXCLUSIVEMENT A BUDERUS QUI S'ENGAGE A COMMERCIALISER ET VENDRE EXCLUSIVEMENT LEDIT MATERIEL SUR LE MARCHE ALLEMAND , A CONDITION QU'IL Y SOIT COMPETITIF . 2 . BUDERUS SE CHARGE NOTAMMENT ( ELLE-MEME OU PAR L'INTERMEDIAIRE D'UNE FILIALE ) DE LA FABRICATION DE GENERATEURS D'AIR CHAUD AU MAZOUT ET AU GAZ , D'AEROTHERMES AVEC VENTILATEURS CENTRIFUGES ET HELICOIDES , DE VENTILO-CONVECTEURS " MAFABI " ET DE TOURS DE REFROIDISSEMENT EN PLASTIQUE , ET LIVRERA CE MATERIEL EN FRANCE EXCLUSIVEMENT A CLIMA CHAPPEE QUI S'ENGAGE A COMMERCIALISER ET VENDRE EXCLUSIVEMENT LEDIT MATERIEL SUR LE MARCHE FRANCAIS , A CONDITION QU'IL Y SOIT COMPETITIF . 3 . S'IL S'AVERAIT QU'UN DES ARTICLES SUSVISES N'EST PAS COMPETITIF ET QU'IL NE PEUT ETRE RENDU COMPETITIF MALGRE LES EFFORTS DES DEUX PARTIES , LE PARTENAIRE FOURNISSEUR , APRES CONSULTATION AVEC L'AUTRE CONTRACTANT , RENONCERA A INVOQUER L'OBLIGATION D'ACHAT INCOMBANT A CE DERNIER . 4 . EN CE QUI CONCERNE LES APPAREILS DE CLIMATISATION FABRIQUES PAR LES DEUX CONTRACTANTS , QUI NE SONT PAS MENTIONNES AUX POINTS 1 ET 2 CI-DESSUS , IL N'EXISTE AUCUNE OBLIGATION D'ACHAT OU DE VENTE . LES PARTIES SONT LIBRES D'ACHETER ET DE VENDRE CE MATERIEL OU BON LEUR SEMBLE . A EGALITE DE PRIX ET DE QUALITE , LA PREFERENCE DOIT CEPENDANT ETRE DONNEE AU PARTENAIRE . 5 . SI LES CONDITIONS DU MARCHE DU PARTENAIRE L'EXIGENT , LE CONTRACTANT QUI FOURNIT LE MATERIEL DE CLIMATISATION S'ENGAGE A MODIFIER LES APPAREILS A LIVRER OU A METTRE AU POINT DES VARIANTES , DANS LA MESURE OU UNE TELLE ADAPTATION EST ECONOMIQUEMENT REALISABLE . 6 . SI , POUR L'UN DES APPAREILS DE CLIMATISATION VISES AUX POINTS 1 ET 2 , L'UN DES CONTRACTANTS REALISE UN VOLUME DE VENTES SUPERIEUR A UN NIVEAU QUI RESTE A DEFINIR ENTRE LES PARTIES , IL SERA LIBRE D'ENTREPRENDRE LUI AUSSI LA PRODUCTION DE L'APPAREIL CONSIDERE . 7 . CHAQUE PARTIE S'ENGAGE A ACHETER DES ACCESSOIRES A L'AUTRE PARTENAIRE , SOUS RESERVE QUE CELUI-CI GARANTISSE L'EGALITE DE PRIX ET DE QUALITE . 8 . LE CONTRAT , ENTRE EN VIGUEUR A LA DATE DE SA SIGNATURE , EST AUTOMATIQUEMENT RECONDUIT D'ANNEE EN ANNEE A PARTIR DU 1ER JANVIER 1969 , A MOINS QU'UNE PARTIE CONTRACTANTE NE L'AIT DENONCE PAR ECRIT AVANT LE 30 NOVEMBRE DE L'ANNEE EN COURS ; CONSIDERANT QUE LES AUTRES ELEMENTS D'APPRECIATION QUI RESULTENT DE L'INSTRUCTION DE L'AFFAIRE SONT LES SUIVANTS : CLIMA CHAPPEE , FILIALE COMMUNE DE LA SOCIETE GENERALE DE FONDERIE A PARIS ET DES ETABLISSEMENTS NEU A LILLE , RESULTE DE LA FUSION DES ANCIENNES SOCIETES MORTREUX A ARRAS ET S.E.P.A.M . ( SOCIETE D'EXPLOITATION DES PROCEDES ALBERT MORTREUX ) A LABUISSIERE , QUI ONT MIS AU POINT DEPUIS QUELQUES ANNEES DES APPAREILS DE CLIMATISATION DESTINES A RENOUVELER ET RECHAUFFER OU RAFRAICHIR L'AIR DANS LES IMMEUBLES D'HABITATION , LES LOCAUX ADMINISTRATIFS ET PROFESSIONNELS , LES ETABLISSEMENTS COMMERCIAUX , LES LIEUX PUBLICS , ETC . BUDERUS , DE SON COTE , EN EST A LA PHASE DE DEMARRAGE DANS LE DOMAINE DE LA TECHNIQUE DE CLIMATISATION . IL NE FABRIQUE ACTUELLEMENT QUE DES GENERATEURS D'AIR CHAUD . LES AUTRES APPAREILS DONT LA MISE AU POINT ET LA PRODUCTION SONT LAISSEES A SES SOINS , NE SONT PAS ENCORE EN FABRICATION . LES MATERIELS QUI FERONT APPAREMMENT DOUBLE EMPLOI AVEC CEUX CORRESPONDANTS DE CLIMA CHAPPEE , S'ADRESSERONT EN FAIT A UNE AUTRE CLIENTELE . L'ACCORD DE LA SPECIALISATION DE LA PRODUCTION INTERVENU ENTRE LES DEUX ENTREPRISES IMPLIQUE LA SPECIALISATION DE LEURS ETUDES , DE LEURS RECHERCHES ET DE LEURS INVESTISSEMENTS RESPECTIFS . IL N'ENTRAINE AUCUN ABANDON DE FABRICATION DEJA ENTREPRISE DE PART OU D'AUTRE . LES APPAREILS SONT OU SERONT VENDUS PAR CHAQUE PARTENAIRE SOUS SA PROPRE MARQUE . AU STADE ACTUEL , LA CONCESSION EXCLUSIVE RECIPROQUE NE CONCERNE QUE LE PAYS D'ETABLISSEMENT RESPECTIF DES DEUX PARTENAIRES . ELLE NE COMPORTE AUCUNE RESTRICTION QUANT A LA VENTE DANS LES AUTRES PAYS DU MARCHE COMMUN PAR LES PARTIES , NI QUANT A LA REVENTE PAR LEURS CLIENTS QUI PEUVENT INSTALLER AU-DELA DES FRONTIERES DE LEUR PAYS LES MATERIELS QU'ILS ACHETENT ; CONSIDERANT QU'IL EXISTE DANS LE MARCHE COMMUN UN GRAND NOMBRE D'ENTREPRISES QUI FABRIQUENT EN VENDENT DES APPAREILS DE CLIMATISATION COMPARABLES A CEUX FABRIQUES OU DONT LA FABRICATION EST ENVISAGEE PAR LES DEUX ENTREPRISES PARTICIPANT A L'ACCORD ; CONSIDERANT QUE L'ESSENTIEL DU CONTENU DE LA NOTIFICATION A ETE PUBLIE , CONFORMEMENT A L'ARTICLE 19 PARAGRAPHE 3 DU REGLEMENT N 17 , AU JOURNAL OFFICIEL DES COMMUNAUTES EUROPEENNES N C 136 DU 19 DECEMBRE 1968 ; QU'A LA SUITE DE LA PUBLICATION , AUCUNE OBSERVATION DE TIERS INTERESSES N'A ETE COMMUNIQUEE A LA COMMISSION ; CONSIDERANT QUE LA PRESENTE DECISION NE PREJUGE PAS L'APPRECIATION DES ACCORDS DE COOPERATION EXISTANT , DANS D'AUTRES DOMAINES , ENTRE BUDERUS ET LES SOCIETES-MERES DE CLIMA CHAPPEE ; II CONSIDERANT QUE L'ARTICLE 85 PARAGRAPHE 1 DU TRAITE INSTITUANT LA C.E.E . DISPOSE QUE SONT INCOMPATIBLES AVEC LE MARCHE COMMUN ET INTERDITS TOUS ACCORDS ENTRE ENTREPRISES QUI SONT SUSCEPTIBLES D'AFFECTER LE COMMERCE ENTRE ETATS MEMBRES ET QUI ONT POUR OBJET OU POUR EFFET D'EMPECHER , DE RESTREINDRE OU DE FAUSSER LE JEU DE LA CONCURRENCE A L'INTERIEUR DU MARCHE COMMUN ; CONSIDERANT QUE L'ACCORD EN CAUSE A ETE CONCLU ENTRE ENTREPRISES ; CONSIDERANT QUE LA SPECIALISATION DE LA PRODUCTION DES MATERIELS PRIS EN CHARGE PAR UN PARTENAIRE ET LA DISTRIBUTION EXCLUSIVE DE CES MATERIELS PAR L'AUTRE PARTENAIRE SUR LE TERRITOIRE DE CE DERNIER FORMENT UN ENSEMBLE INDISSOCIABLE ; CONSIDERANT QUE L'ACCORD EN CAUSE RESTREINT LA LIBERTE D'ACTION PRESENTE ET FUTURE DES PARTIES , DANS LA MESURE OU CHAQUE CONTRACTANT _ RENONCE , PENDANT UNE PERIODE INDETERMINEE , A TOUTE ACTIVITE D'INVESTISSEMENTS ET DE PRODUCTION EN CE QUI CONCERNE LES APPAREILS DE CLIMATISATION , DE VENTILATION ET DE CHAUFFAGE DANS LA FABRICATION DESQUELS L'AUTRE PARTENAIRE DECLARE VOULOIR SE SPECIALISER ; _ LIVRE , DANS LE PAYS DU PARTENAIRE , LES APPAREILS VISES PAR L'ACCORD DE SPECIALISATION EXCLUSIVEMENT AU COCONTRACTANT QUI S'ENGAGE A COMMERCIALISER ET VENDRE EXCLUSIVEMENT LEDIT MATERIEL SUR SON MARCHE , SOUS RESERVE QU'IL Y SOIT COMPETITIF ; _ RESERVE AU PARTENAIRE UNE PREFERENCE D'ACHAT ET DE VENTE POUR LES APPAREILS QUI NE FONT PAS L'OBJET DE LA SPECIALISATION , ET S'ENGAGE A LUI ACHETER DES ACCESSOIRES , A EGALITE DE PRIX ET DE QUALITE PAR RAPPORT AUX APPAREILS ET ACCESSOIRES SIMILAIRES OFFERTS PAR D'AUTRES FABRICANTS ; CONSIDERANT QU'EN RAISON DE L'IMPORTANCE ECONOMIQUE DES GROUPES AUXQUELS LES ENTREPRISES EN CAUSE APPARTIENNENT RESPECTIVEMENT , CELLES-CI DISPOSENT D'UNE SURFACE FINANCIERE ET D'UN POTENTIEL TECHNIQUE SUFFISANTS POUR DEVELOPPER ET FABRIQUER INDIVIDUELLEMENT DES EQUIPEMENTS DE CLIMATISATION CONCURRENTS ; QUE L'ACCORD INTERVENU VISE EN PARTIE A SUPPRIMER LA POSSIBILITE D'UNE CONCURRENCE FUTURE ENTRE LES ENTREPRISES PARTICIPANTES DANS LE DOMAINE CONSIDERE ET A REPARTIR ENTRE ELLES LES MARCHES FRANCAIS ET ALLEMAND DES APPAREILS QU'ELLES FABRIQUENT OU ENVISAGENT DE FABRIQUER ; QU'A CERTAINS EGARDS CETTE SITUATION EST DE NATURE A RESTREINDRE LE CHOIX DES UTILISATEURS EN CE QU'ELLE ELIMINE UNE CONCURRENCE POTENTIELLE ENTRE LES PARTICIPANTS ET EMPECHE TOUTE ENTREPRISE SITUEE DANS LE PAYS D'UN PARTENAIRE DE SE PROCURER DIRECTEMENT AUPRES DE L'AUTRE PARTENAIRE LES APPAREILS QU'IL FABRIQUE ; CONSIDERANT QUE L'ACCORD NOTIFIE A DONC POUR OBJET DE RESTREINDRE LE JEU DE LA CONCURRENCE A L'INTERIEUR DU MARCHE COMMUN ; CONSIDERANT QUE L'ACCORD EST CONCLU ENTRE DEUX ENTREPRISES RESSORTISSANT A DEUX ETATS MEMBRES DIFFERENTS , QUE SES EFFETS DEPASSENT UN CADRE PUREMENT NATIONAL ; QUE LA SPECIALISATION CONVENUE INFLUERA SUR LE COURANT DES ECHANGES D'APPAREILS DE CONDITIONNEMENT D'AIR ENTRE LA FRANCE ET L'ALLEMAGNE ET ENTRE CES PAYS ET LES AUTRES ETATS MEMBRES ; QUE LA CONCESSION EXCLUSIVE RECIPROQUE EMPECHE LES CONTRACTANTS DE COMMERCIALISER DIRECTEMENT LEUR PRODUCTION DANS LE PAYS DU PARTENAIRE , ET TOUTE ENTREPRISE ETABLIE DANS LE PAYS D'UN DES PARTENAIRES D'OBTENIR DIRECTEMENT LES APPAREILS FABRIQUES PAR L'AUTRE PARTENAIRE ; QUE CES DISPOSITIONS SONT SUSCEPTIBLES DE METTRE EN CAUSE , DE MANIERE DIRECTE OU INDIRECTE , LA LIBERTE DU COMMERCE ENTRE ETATS MEMBRES D'UNE FACON QUI POURRAIT NUIRE A LA REALISATION DES OBJECTIFS D'UN MARCHE UNIQUE ENTRE ETATS ; QUE L'ACCORD NOTIFIE EST DONC SUSCEPTIBLE D'AFFECTER LE COMMERCE ENTRE ETATS MEMBRES ; CONSIDERANT QUE L'ARTICLE 85 PARAGRAPHE 1 DU TRAITE C.E.E . EST PAR CONSEQUENT APPLICABLE A L'ACCORD EN CAUSE ; III CONSIDERANT QU'AUX TERMES DE L'ARTICLE 85 PARAGRAPHE 3 DU TRAITE , LES DISPOSITIONS DU PARAGRAPHE 1 PEUVENT ETRE DECLAREES INAPPLICABLES A TOUT ACCORD ENTRE ENTREPRISES QUI CONTRIBUE A AMELIORER LA PRODUCTION OU LA DISTRIBUTION DES PRODUITS OU A PROMOUVOIR LE PROGRES TECHNIQUE OU ECONOMIQUE , TOUT EN RESERVANT AUX UTILISATEURS UNE PARTIE EQUITABLE DU PROFIT QUI EN RESULTE , ET SANS A ) IMPOSER AUX ENTREPRISES INTERESSEES DES RESTRICTIONS QUI NE SONT PAS INDISPENSABLES POUR ATTEINDRE CES OBJECTIFS ; B ) DONNER A CES ENTREPRISES LA POSSIBILITE , POUR UNE PARTIE SUBSTANTIELLE DES PRODUITS EN CAUSE , D'ELIMINER LA CONCURRENCE ; 1 . CONSIDERANT QUE L'ACCORD EN CAUSE DOIT PERMETTRE A CHACUNE DES ENTREPRISES PARTICIPANTES : _ PAR LA SPECIALISATION DES FABRICATIONS , D'ELIMINER LA DUPLICATION D'ETUDES , DE RECHERCHES ET D'INVESTISSEMENTS POUR LA MISE AU POINT ET LA PRODUCTION DE MATERIELS PROJETES OU FABRIQUES PAR L'AUTRE PARTENAIRE , _ EN RAISON DE CETTE SPECIALISATION ET DE L'EXTENSION ATTENDUE DES VENTES , DE PASSER A LA PRODUCTION DE SERIE OU D'ACCROITRE LES SERIES DE FABRICATION ET DE MIEUX UTILISER LES CAPACITES DE PRODUCTION DISPONIBLES , _ DE REALISER AINSI DES ECONOMIES DE COUT DE FABRICATION ET D'ABAISSER LE PRIX DE REVIENT DES APPAREILS EN CAUSE POUR LES RENDRE COMPETITIFS SUR UN MARCHE OU D'IMPORTANTES ENTREPRISES , DE PAYS TIERS NOTAMMENT , SONT INTRODUITES DE LONGUE DATE , _ GRACE A LA CONCESSION EXCLUSIVE RECIPROQUE , DE POUVOIR COMPTER SUR LES COMMANDES DU PARTENAIRE , CE QUI FACILITE L'ETABLISSEMENT DES PROGRAMMES DE FABRICATION , _ DE REPONDRE A DES DEMANDES DE CLIENTS QUI NE POURRAIENT ETRE SATISFAITES A PARTIR DU PROGRAMME D'UN SEUL PARTENAIRE , ET _ BIEN QUE RENONCANT PROVISOIREMENT A FABRIQUER CERTAINS DES MATERIELS CONCERNES , DE POUVOIR OFFRIR AUX INSTALLATEURS , SUR SON MARCHE , LA GAMME COMPLETE DE CES APPAREILS , FABRIQUES PAR L'AUTRE PARTENAIRE ; QUE , PARTANT , CES DIVERS ELEMENTS FORMENT UN TOUT INDISSOCIABLE ; QUE L'ENSEMBLE DE L'ACCORD VISE AINSI A RATIONALISER LA PRODUCTION ET LA VENTE DES APPAREILS DE CLIMATISATION FABRIQUES PAR LES PARTENAIRES , A LEUR FACILITER L'ACCES AU MARCHE DES EQUIPEMENTS EN CAUSE ET A ACCROITRE L'OFFRE DE CES MATERIELS SUR UN MARCHE ELARGI ; QU'IL CONTRIBUE PAR CONSEQUENT A AMELIORER LA PRODUCTION ET LA DISTRIBUTION DES APPAREILS CONSIDERES ; 2 . CONSIDERANT QUE LES ACCORDS DE COOPERATION DE CETTE NATURE SONT GENERATEURS DE COMPETITIVITE ACCRUE , D'AMELIORATIONS TECHNIQUES ET DE PROGRES ECONOMIQUE ; QUE L'ACCORD EN CAUSE PERMET AUX ENTREPRISES PARTICIPANTES D'ETRE PRESENTES SUR LE MARCHE DU MATERIEL DE CLIMATISATION , D'AUGMENTER AINSI LES POSSIBILITES DE CHOIX DES UTILISATEURS ET D'ACCENTUER LA CONCURRENCE EXISTANT SUR CE MARCHE ; QU'EN RAISON DE CETTE DERNIERE , IL N'EST GUERE PREVISIBLE QUE LES PARTENAIRES PUISSENT PRATIQUER DES CONDITIONS DE VENTE ABUSIVES AU DETRIMENT DES UTILISATEURS ; QU'AU CONTRAIRE , ON PEUT S'ATTENDRE RAISONNABLEMENT A CE QUE LA DIMINUTION ESCOMPTEE DU PRIX DE REVIENT DES APPAREILS POUR LES RENDRE COMPETITIFS AURA DES REPERCUSSIONS FAVORABLES SUR LES PRIX DE VENTE A LA CLIENTELE ; QUE , PAR CONSEQUENT , ON PEUT ADMETTRE AVEC UNE PROBABILITE SUFFISANTE QUE LES UTILISATEURS PARTICIPERONT EQUITABLEMENT AU PROFIT RESULTANT DE L'AMELIORATION DE LA PRODUCTION ET DE LA DISTRIBUTION DES APPAREILS CONSIDERES ; 3 . CONSIDERANT QUE LES AMELIORATIONS PRECITEES REPOSENT ESSENTIELLEMENT SUR UNE COOPERATION ENTRE LES PARTIES ; QUE L'ESSENCE MEME DE CETTE COOPERATION EST LA SPECIALISATION DES FABRICATIONS RESPECTIVES ET , ELEMENT INDISSOCIABLE DE CELLE-CI , LA DISTRIBUTION EXCLUSIVE RECIPROQUE DES PRODUITS VISES PAR LA SPECIALISATION ; QUE CETTE CONCESSION EXCLUSIVE NE COMPORTE AUCUNE RESTRICTION QUANT A LA VENTE PAR LES PARTIES DANS LES AUTRES PAYS DU MARCHE COMMUN , OU QUANT A LA REVENTE PAR LEURS CLIENTS QUI PEUVENT INSTALLER AU-DELA DES FRONTIERES DE LEURS PAYS LES MATERIELS QU'ILS ACHETENT ; QUE L'OBLIGATION D'ACHETER DES ACCESSOIRES ET LA PREFERENCE D'ACHAT ET DE VENTE QUE LES PARTIES SE RESERVENT MUTUELLEMENT POUR LES APPAREILS DE CLIMATISATION QU'ELLES FABRIQUENT ET QUI NE SONT PAS VISES PAR L'ACCORD , CONSTITUENT DES CLAUSES ACCESSOIRES ETROITEMENT LIEES A LA SPECIALISATION ET A LA CONCESSION EXCLUSIVE RECIPROQUE ; QU'EN OUTRE , DANS LE CAS D'ESPECE , UN CONTRACTANT PEUT ENTREPRENDRE , LUI AUSSI , LA FABRICATION D'UN MATERIEL JUSQUE-LA CONFIEE A L'AUTRE PARTENAIRE , DES LORS QUE LE VOLUME DES VENTES REALISEES DANS SON TERRITOIRE , POUR LE MATERIEL CONSIDERE , DEPASSE UN CERTAIN NIVEAU ; QUE LA CONCESSION EXCLUSIVE N'OBLIGE PAS LES CONTRACTANTS A ACHETER ET COMMERCIALISER SUR LEUR MARCHE RESPECTIF LES MATERIELS FABRIQUES PAR L'AUTRE PARTENAIRE QUI N'Y SERAIENT PAS COMPETITIFS ; QUE , PAR CONSEQUENT , L'ACCORD NE REVET PAS UN CARACTERE PLUS RESTRICTIF QUE NE L'EXIGENT LES OBJECTIFS D'AMELIORATION RECHERCHES ET N'IMPOSE PAS AUX ENTREPRISES INTERESSEES DES RESTRICTIONS QUI NE SONT PAS INDISPENSABLES POUR ATTEINDRE LESDITS OBJECTIFS ; 4 . CONSIDERANT QU'IL EXISTE EN FRANCE , EN ALLEMAGNE , DANS LES AUTRES ETATS MEMBRES DU MARCHE COMMUN ET EN DEHORS DE CELUI-CI , DE NOMBREUSES ENTREPRISES CONCURRENTES QUI FABRIQUENT DES APPAREILS DE CLIMATISATION , DE VENTILATION ET DE CHAUFFAGE SIMILAIRES A CEUX QUI FONT L'OBJET DE L'ACCORD CONSIDERE ; QUE CE DERNIER NE DONNE PAS AUX INTERESSES LA POSSIBILITE DE SE SOUSTRAIRE A UNE CONCURRENCE EFFECTIVE D'AUTRES ENTREPRISES DANS LE MARCHE COMMUN NI , PAR CONSEQUENT , D'ELIMINER LA CONCURRENCE POUR UNE PARTIE SUBSTANTIELLE DES PRODUITS EN CAUSE ; CONSIDERANT QU'EN CONSEQUENCE LES CONDITIONS D'APPLICATION DE L'ARTICLE 85 PARAGRAPHE 3 SONT REUNIES ; IV 1 . CONSIDERANT QUE L'ACCORD INTERVENU ENTRE CLIMA CHAPPEE ET BUDERUS A ETE NOTIFIE LE 2 AVRIL 1968 ; QUE PAR CONSEQUENT , EN APPLICATION DE L'ARTICLE 6 PARAGRAPHE 1 DU REGLEMENT N 17 , LA DECISION DE LA COMMISSION PEUT PRENDRE EFFET A CETTE DATE ; 2 . CONSIDERANT QU'EN RAISON DE LA POSITION DES PARTIES SUR LE MARCHE DES APPAREILS DE CLIMATISATION , ET DE CE QUE LA SPECIALISATION PREVUE DE LA PRODUCTION N'EN EST QU'A SES DEBUTS , ON PEUT ADMETTRE , POUR FIXER LA DUREE DE VALIDITE DE LA DECISION PREVUE A L'ARTICLE 8 PARAGRAPHE 1 DU REGLEMENT N 17 , QUE LA SITUATION DE FAIT QUI A MOTIVE LA DECISION , NE SE MODIFIERA PAS PENDANT UNE PERIODE DE DIX ANS , A ARRETE LA PRESENTE DECISION : ARTICLE PREMIER LES DISPOSITIONS DE L'ARTICLE 85 PARAGRAPHE 1 DU TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE SONT DECLAREES INAPPLICABLES , CONFORMEMENT A L'ARTICLE 85 PARAGRAPHE 3 , A L'ACCORD DE SPECIALISATION ET DE CONCESSION EXCLUSIVE RECIPROQUE CONCLU LES 2 ET 9 JANVIER 1968 ENTRE CLIMA CHAPPEE ET BUDERUS'SCHE EISENWERKE . ARTICLE 2 LA PRESENTE DECISION PREND EFFET AU 2 AVRIL 1968 ET EST VALABLE JUSQU'AU 21 JUILLET 1979 . ELLE EST DESTINEE A LA SOCIETE ANONYME CLIMA CHAPPEE A LABUISSIERE , PAS-DE-CALAIS ( FRANCE ) ET A L'AKTIENGESELLSCHAFT BUDERUS'SCHE EISENWERKE A WETZLAR ( ALLEMAGNE ) . FAIT A BRUXELLES , LE 22 JUILLET 1969 . PAR LA COMMISSION LE PRESIDENT JEAN REY